Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Navarre Corporation (the “Company”) for the fiscal year ended March 31, 2012, as filed with the Securities and Exchange Commission on the date hereof, (the “Annual Report”), I, Diane D. Lapp, Interim Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Annual Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 25, 2012 By: /s/ Diane D. Lapp Diane D. Lapp Interim Chief Financial Officer
